Citation Nr: 1001377	
Decision Date: 01/08/10    Archive Date: 01/15/10	

DOCKET NO.  05-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had three months of active service from January 
5, 1976, to April 3, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
VARO in Houston, Texas, that determined that the claim for 
paranoid schizophrenia remained denied because the evidence 
submitted was not new and material.  By a decision dated in 
January 2008 the Board determined that new and material 
evidence had been submitted sufficient to reopen the claim of 
entitlement to service connection for paranoid schizophrenia.  
To that extent, the appeal was allowed.  The case was then 
remanded in order that the Veteran might be accorded a 
psychiatric examination addressing the likelihood of in 
service onset for paranoid schizophrenia.  

The case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  In the Board's remand action in January 2008, and in 
subsequent correspondence from VA, further evidence was 
sought from the Veteran in connection with his claim for 
service connection for paranoid schizophrenia.  

2.  The Veteran has failed to respond to repeated requests 
from VA for evidence essential for a proper determination on 
the matter at hand.


CONCLUSION OF LAW

By not responding to requests of the Board and VA for 
information and evidence necessary to make a decision on the 
merits of his appeal, the Veteran has abandoned the claim for 
service connection for paranoid schizophrenia.  38 U.S.C.A. 
§§ 5107, 7105 (d) (5) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.158 (a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in the development of their claims.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally, 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (a).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provided to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duties to notify and assist do 
not apply to a claim if preclusion of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valaio v. Principi, 17 Vet. App. 
229, 232 (2003).  (Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision).  

The Board notes that resolution of this appeal is based on 
facts that are not in dispute.  In essence, even accepting as 
fact the assertions put forth by the Veteran in this case, 
the claim of entitlement to service connection must be 
denied.  VA has no further duty, therefore, to notify the 
Veteran of the evidence needed to substantiate his claim, or 
to assist him in obtaining that evidence, because no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  

At the time of the aforementioned Board decision in January 
2008, the history of his claim was set forth.  It was noted 
that the evidence showed that the Veteran's service treatment 
records were negative; that the Veteran had been hospitalized 
by the VA in April 1978; that the diagnosis was paranoid 
schizophrenia; and that psychiatric testing in December 1977 
resulted in a diagnostic impression of rule out psychotic 
depression and rule out schizophrenia.  The Veteran's claim 
had been previously denied by rating action in December 1980.  
The claim was denied by the Board in October 1985 and August 
1990.  In rating actions of February 1992, November 2001, and 
January 2003, it was determined that new and material 
evidence adequate to reopen the claim for service connection 
had not been submitted.  In October 2003, the veteran again 
requested that the claim for reopened.  Evidence submitted 
included a statement from the Veteran's siblings, who 
reported that he was a changed person following his military 
service.  A statement was submitted from his private 
physicians, who began treatment many years after service, to 
the effect that "by history" it was clear his illness first 
manifested during his service in 1976.  It was determined 
that this evidence was new and material and the claim was 
reopened and the claim was remanded for further development.   

Pursuant to the Board's remand in January 2008, 
correspondence was sent to the Veteran at an address in San 
Antonio, Texas, an address which was provided by the Veteran 
in correspondence signed by him in March 2006 (B Boulevard).  
The letter was returned to VA by the United States Postal 
Service.  Research was conducted to locate the Veteran's 
current address and a communication was sent to him at an 
address in Detroit, Michigan, in December 2008.  However, it 
was also returned by the United States Postal Service as 
undeliverable.  The letter was resent by VA in May 2009 to 
the B Boulevard address.  However, this communication was 
also returned by the United States Postal Service.  

Further, letters with notice of VA examination appointments 
were sent to the Veteran on May 28, 2009, and August 6, 2009, 
at his previous address (G) in San Antonio.  These were 
returned by the Postal Service.

A letter was sent to the Veteran on July 24, 2009, with 
notice of the prior letters dated in January in 2008, 
December 2008, and May 2009 as returned by the United States 
Postal Service to another address used by the Veteran in San 
Antonio (V).  These letters were also returned by the Postal 
Service.

Of record is a report of contact from VA's Appeals Management 
Center in September 2009 listing the various actions taken 
unsuccessfully in trying to contact the Veteran.  It was 
noted that address searches were conducted on several 
different occasions and all addresses located for the Veteran 
were reported as having been returned as undeliverable.  It 
was noted that in September 2009, an additional address 
search was conducted and the Veteran's address was listed as 
being in San Antonio (V).  No additional letters were sent to 
the Veteran due to the previous letters having been returned 
as undeliverable.  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158 (a).

The facts of this case are clear.  As noted above, the 
Veteran has failed to respond to repeated requests for 
information/releases for information essential for the proper 
adjudication of his claim.  He has failed to apprise VA of 
his current mailing address.  Searches have been made by VA 
officials to ascertain the Veteran's correct mailing address, 
but letters sent to the addresses found in the various 
searches were all returned by the United States Postal 
Service as undeliverable.  Under these circumstances, the 
Board has no recourse but to conclude that the Veteran has 
abandoned his claim.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).

The Board notes that the duty to assist is not a one way 
street.  A Veteran cannot passively wait for assistance in 
those circumstances where his cooperation is needed for 
necessary evidentiary development (see Wood v. Derwinski, 1 
Vet. App. 190, (1991), nor may he deliberately choose to 
ignore requests for information, as appears the case here.

As the Veteran has abandoned his claim at issue, there 
remains no allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal to establish entitlement to service connection for 
paranoid schizophrenia is dismissed.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


